     Case 2:21-cv-01132-TLN-CKD Document 6 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARINA CONERLY,                                    No. 2:21-cv-1132-TLN-CKD PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    M.T., et al.,
15                       Defendants.
16

17           Plaintiff proceeds pro se in this action attempting to state a claim for a civil conspiracy

18   under 42 U.S.C. § 1983. (ECF No. 1.) This matter was referred to the undersigned by Local Rule

19   302(c)(3) pursuant to 28 U.S.C. § 636(b).

20           On July 26, 2021, the court issued an order and findings and recommendations screening

21   the complaint pursuant to 28 U.S.C. § 1915(e) and recommending that plaintiff’s ex parte

22   application for an order granting plaintiff sole legal and physical custody of her minor daughter

23   be denied. (ECF No. 4.) In the July 26, 2021 order, the court determined that the complaint was

24   subject to dismissal because it did not state a cognizable claim for relief. Plaintiff was granted

25   thirty days to file an amended complaint. Plaintiff was warned that failure to file an amended

26   complaint would result in a recommendation that this action be dismissed. The time granted for

27   plaintiff to file an amended complaint has expired and plaintiff has neither filed an amended

28   complaint nor sought an extension of time to do so.
                                                         1
      Case 2:21-cv-01132-TLN-CKD Document 6 Filed 09/16/21 Page 2 of 2


 1             Based on the foregoing, IT IS RECOMMENDED:

 2             1. This action be dismissed for failure to state a claim and failure to prosecute. See Fed.

 3                   R. Civ. P. 41(b); and

 4             2. The Clerk of Court be directed to close this case.

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: September 16, 2021
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15   8.Conerly.1132.fta

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
